Citation Nr: 1451771	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  09-05 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent prior to October 13, 2011, and 60 percent since that date for a post-coronary artery bypass graft.  

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which granted service connection for the residuals of a post-coronary artery bypass and assigned a disability rating of 10 percent effective May 1, 2007.  

The Veteran testified at a videoconference hearing before the Board in May 2011.  The Board remanded the Veteran's claim for additional development in September 2011.  

An August 2012 rating decision assigned a 60 percent rating for the Veteran's post-coronary artery bypass graft, effective October 13, 2011.  However, that was not a full grant of the benefit sought and the issue of increase remains on appeal.  AB. v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to October 13, 2011, evidence of cardiac hypertrophy was shown on electrocardiogram, echocardiogram, or x-ray.

2.  Since October 13, 2011, the Veteran has not been shown to experience chronic congestive heart failure; a workload of 3 METs or less has not been shown to result in dyspnea, fatigue, angina, dizziness, or syncope; and left ventricular dysfunction with an ejection fraction of less than 30 percent has not been shown.





CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, prior to October 13, 2011, for post-coronary artery bypass graft were met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.104, Diagnostic Code 7005 (2014).

2.  Since October 13, 2011, the criteria for a rating higher than 60 percent for post-coronary artery bypass graft have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.104, Diagnostic Code 7005 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2011 Board hearing, the Veteran was assisted at the hearing by an accredited representative; that representative and the VLJ asked questions to ascertain the severity of the Veteran's post-coronary artery bypass graft.  

Additional private evidence was identified by the Veteran at the hearing, and the Board remanded the claim in September 2011 to obtain any additional evidence.  However, the Veteran failed to respond to an October 2011 letter from the agency of original jurisdiction (AOJ) requesting that he submit complete and submit to VA authorizations for VA to obtain any additional treatment records.  Moreover, the Veteran's representative did not assert in an October 2014 brief that any records remained outstanding that were needed to give fair consideration to the Veteran's claim.

Regardless, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased rating.  Neither the representative, nor the Veteran, has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Although the March 2009 VA examiner did not have access to the Veteran's claims file, the examiner reviewed the Veteran's medical history as it relates to the claim on appeal.  Additionally, the most recent VA examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

For historical purposes, the Veteran was granted service connection for his status post coronary artery bypass graft in a February 2008 rating decision under Diagnostic Code 7005 for arteriosclerotic heart disease.  38 C.F.R. § 4.104.  A temporary 100 percent rating was assigned effective January 24, 2007; a 10 percent rating was thereafter assigned affective May 1, 2007.  The Veteran disagreed with the rating assigned, and this appeal ensued.  In an August 2012 rating decision, a 60 percent rating was assigned effective October 13, 2011.  As such, the Board will consider both whether a rating in excess of 60 percent is warranted for the Veteran's heart disease, and whether a rating in excess of 10 percent is warranted earlier than October 2011.

Under Diagnostic Code 7005, a 10 percent rating is assigned with a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or if continuous medication is required.  A 30 percent evaluation is assigned with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent evaluation is assigned for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The maximum schedular rating of 100 percent is warranted for chronic congestive heart failure; or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104.  

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Private treatment reports reflect that the Veteran underwent a coronary artery bypass graft in January 2007.  Tricare records from September 2008 note that the Veteran was walking quite a bit with his job.  He reported mild chest pain after approximately 1.5 miles on the treadmill.  The Veteran was walking two miles per day several days per week.

At a November 2008 VA examination, the Veteran reported that he had some dyspnea on exertion, but he was able to walk two to two and a half miles three to four times per week without any chest pain.  His ventricular systolic function was normal with ejection fraction of 55 percent.  There was no congestive heart failure.  He was diagnosed with atherosclerotic coronary artery disease status post four-vessel coronary artery bypass grafting with METS level of 7.2.  

At a March 2009 VA examination, the Veteran was noted to have undergone an echocardiogram at VA in October 2008 at which time his left ventricular ejection fraction was 55 percent.  A January 2009 exercise stress test performed according to BRUCE protocol revealed that the Veteran achieved a work level of 7.2 METs after six minutes and ten seconds of exercise.  The examiner noted that there was no functional impact on the Veteran's occupation because he was not employed.  

Private treatment reports from Southeastern Cardiology Associates include an echocardiogram dated in May 2011which reflects that the Veteran had a left ventricular ejection fraction of 65 to 70 percent.  A May 2011 myocardial perfusion study revealed a left ventricular ejection fraction of 60 percent.  

At a May 2011 videoconference hearing, the Veteran testified that his heart disability had increased in severity since his last VA examination because he had shortness of breath and he could only walk a half a mile and he used to be able to walk two to two and a half miles on the treadmill.  He indicated that when his blood oxygen went down he got numbness in his hands and dizziness but no chest pain.  The Veteran indicated that there were additional private treatment records which were not of record.   

A private treatment record from May 2011 showed that the Veteran had LVEF of 65-70 percent.

At an October 2011 VA examination, the examiner reviewed the claims file and diagnosed unstable angina and coronary artery bypass surgery.  The examiner indicated that the Veteran did not have congestive heart failure.  An exercise stress test was performed according to BRUCE protocol in May 2011.  The Veteran completed three minutes thirty-four seconds before the test was discontinued due to dyspnea and fatigue.  The Veteran's estimated METs level was 5.  An echocardiogram revealed left ventricular ejection fraction of 65 to 70 percent.  The examiner indicated that the Veteran's ischemic heart disease impacted his ability to work in that there was dyspnea with mild to moderate levels of exertion.  

A.  Period prior to October 13, 2011

For the relevant time period at issue, the Veteran did not obtain a workload of greater than 5 METs, but not greater than 7 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope; and cardiac hypertrophy or dilatation as shown by electrocardiogram, echocardiogram, or x-ray was not alleged.  Rather, as noted at November 2008 and March 2009 VA examinations, the Veteran's disability is manifested by a workload of greater than 7 METs, but not greater than 10 METs, resulting in dyspnea, fatigue, angina, dizziness or syncope.  

However, the Veteran was shown to have evidence of cardiac hypertrophy or dilatation.  Specifically, in a treatment records in October 2008, LVPW thickness was 13mm when normal was 6-11mm; and at his VA examination in November 2008, it was noted that the Veteran had evidence of mild concentric left ventricular hypertrophy with a septal wall thickness of 1.3 cm.  

An echocardiogram in May 2011 appeared to show LVPW thickness in the normal range of 1.1 (with normal being 0.7-1.1cm); however, at the Veteran's VA examination it was stated that this echocardiogram had shown hypertrophy.  

Hence, the Veteran's overall disability picture most nearly approximates the criteria for a 30 percent schedular rating prior to October 2011, and to that extent his claim is granted.  

A rating in excess of 30 percent is not warranted prior to October 2011, as the Veteran was not shown to have congestive heart failure, a workload of 5 METs, or an ejection fraction of less than 30 percent.

B.  Period since October 13, 2011

As noted, the Veteran's rating was increased to 60 percent as of October 2011.  However, as will be described, the schedular rating criteria for a 100 percent rating have not been shown.

For the relevant time period at issue, the Veteran did not obtain a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Rather, as noted at the October 2011 VA examination, the Veteran's disability is manifested by an estimated workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.  There is similarly no showing of chronic congestive heart failure as found by the VA examiner in October 2011, and the Veteran has not alleged to the contrary.

Hence, the Veteran's current disability picture most nearly approximates the schedular rating criteria for his currently assigned 60 percent rating.  The Veteran's disability does not manifest any of the symptoms necessary to warrant a rating of 100 percent at any time during the course of the appeal.  

The Board has additionally considered whether referral for consideration of an extraschedular rating is warranted. 38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The medical evidence fails to show anything unique or unusual about the Veteran's post-coronary artery bypass graft that would render the schedular criteria inadequate.  The Veteran's main symptoms throughout his is appeal have been tingling in the hands, dizziness, and shortness of breath on exertion.  Each of these factors was specifically considered by the examiners of record in determining the METSs for the Veteran which formed the basis for the schedular rating that was assigned.  As such, the schedular rating criteria that have been applied in this case reasonably and adequately describe the Veteran's disability picture and therefore referral for consideration of an extraschedular rating is not warranted. 

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran has not, however, alleged that he is unemployable solely on account of his service-connected post-coronary artery bypass graft.  Moreover, the VA examiner noted that the symptoms of his heart disease impacted his ability to work, but stopped well short of indicating that it precluded employment.  Thus, the Board finds that Rice is inapplicable since there is no evidence or allegation of unemployability due solely to the Veteran's service-connected post-coronary artery bypass graft.




ORDER

A 30 percent rating for the Veteran's heart disease, prior to October 13, 2011, is granted, subject to the laws and regulations governing the award of monetary benefits. 

A rating in excess of 60 percent rating for the Veteran's post-coronary artery bypass graft is denied.  

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


